Exhibit 10.2




AMENDMENT AND CONSENT AGREEMENT




This Amendment and Consent Agreement (“Agreement”) is made and entered into as
of December 31, 2013 by and among MEDL Mobile Holdings, Inc., a Nevada
corporation (the “Company”), and Alpha Capital Anstalt (“Subscriber”).
 Capitalized terms used but not defined herein will have the meanings assigned
to them in the Securities Purchase Agreement and Warrant (as defined below).




WHEREAS, at and about March 28, 2012, the Company and the Subscriber entered
into a Securities Purchase Agreement (the “Securities Purchase Agreement”) and
other agreements executed and/or delivered in connection therewith
(collectively, “Transaction Documents”); and




WHEREAS, at and about March 28, 2012, the Company issued to the Subscriber a
warrant to purchase 1,000,000 shares of the Company’s common stock (the
“Warrants”); and




WHEREAS, the Company intends to sell to Subscriber, and Subscriber intends to
purchase from the Company, 2,000,000 shares of the Company’s common stock for an
aggregate of $550,000.00 (the “Proposed Sale”), a per share purchase price of
$0.275 ; and




NOW, THEREFORE, the Company and the Subscriber hereby agree as follows:




1.

Upon the closing of the Proposed Sale, the Company will issue the Subscriber an
additional 2,454,545 shares of its common stock and the exercise price of the
Warrants is reduced to $0.30 and the number of shares purchasable under the
warrant is increased to 3,000,000 subject to further modifications as set forth
in the Warrant.




2.

The Subscriber hereby waives all of the restrictions set forth in Section 8(o)
of the Securities Purchase Agreement, waives the restriction on the Company
issuing shares of its common stock at a price less than $0.50 per share and
Sections 8(o) and 10(a) of the Securities Purchase Agreement shall be of no
further force and effect.




3.

The number of shares issuable to employees of the Company under the Company’s
2011 Equity Incentive Plan as set forth in section (c) on schedule 5(d) of the
Subscription Agreement is increased to 10,000,000.




4.

Section (A) in the definition of “Excepted Issuance” of the Warrant is deleted
and replaced with “(A) shares of Common Stock or options to employees, officers,
consultants or directors of the Company pursuant to any stock option plan of the
Company in effect on the date hereof on the terms in effect on the date hereof,
and any future stock option plans adopted by the Company’s board of directors,”





--------------------------------------------------------------------------------




5.

The following is added as section 8(p) of the Securities Purchase Agreement:




“Purchase Price Reset. From the date of this Agreement until the Subscriber and
its permitted assigns no longer holds any Securities, in the event that the
Company issues or sells any shares of Common Stock or any Common Stock
Equivalent (as defined below)(calculated on an as converted, as exercised basis)
pursuant to which shares of Common Stock may be acquired at a price less than
$0.275 (a “Share Dilutive Issuance”), except for Exempt Issuances, then the
Company shall promptly issue additional shares of Common Stock to the Subscriber
who held outstanding Shares on the date of such Share Dilutive Issuance, for no
additional consideration, in an amount sufficient that (a) the aggregate
Subscription Amount paid at the Closing, for such outstanding Shares held by
Subscriber on the date of such Share Dilutive Issuance, when divided by (x) the
sum of (i) the total number of outstanding Shares held by the Purchasers on the
date of such Share Dilutive Issuance and (ii) all Additional Shares issued with
respect to such outstanding Shares held by the Subscriber on the date of such
Share Dilutive Issuance that were issued as a result of Share Dilutive Issuances
that occurred prior to such Share Dilutive Issuance, will equal the price per
share of Common Stock in such Share Dilutive Issuance, (each such adjustment, a
“Share Dilution Adjustment”, and such shares, the “Additional Shares”).   The
Additional Shares to be issued in a Share Dilution Adjustment shall be issued by
the Company to the Subscriber who held outstanding Shares on the date of the
applicable Share Dilutive Issuance (in proportion to the number of such Shares
held by Subscriber on the date of such Share Dilutive Issuance).  Such Share
Dilution Adjustment shall be made successively whenever such an issuance is
made. Such Additional Shares must be delivered to the Subscriber not later than
the date the Share Dilutive Issuance occurs.  “Common Stock Equivalents” means
any securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.  “Exempt Issuances” means
(i) Company securities issued or issuable upon a stock split, stock dividend, or
any subdivision of Company securities, (ii) Company securities issued or
issuable as full or partial consideration in connection with a strategic merger,
acquisition, exchange, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (iii) the Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iv) the Company’s issuance of  bona fide options
to purchase Common Stock to employees, directors, and consultants, pursuant to
plans that have been approved by a majority of the members of the board of
directors of the Company or are in existence as such plans are constituted on
the date of this Agreement, and (v) securities issued or issuable upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of the Closing Date.




6.

The Company warrants to the Subscriber that both this Agreement and any
participation by the Subscriber in the Proposed Sale will not affect the holding
periods of any securities issued to the Subscriber pursuant to the Securities
Purchase Agreement.




7.

Except as explicitly modified herein the terms of the Securities Purchase
Agreement and Transaction Documents remain in full force an effect.




8.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  This Agreement
will be effective only if it is entered into by the Company and all of the
Subscribers identified on the signature page hereto.





2




--------------------------------------------------------------------------------




9.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
New York, New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery).  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party irrevocably waives, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of the
documents contemplated herein, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.




10.

No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the parties or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
 No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right accruing to it thereafter.




11.

The invalidity or unenforceability of any provision hereof will in no way affect
the validity or enforceability of any other provision.




This Agreement shall be included in the definition of Transaction Documents.




12.

Except as expressly set forth herein, this Agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Transaction Documents
or of any right, power or remedy of the Subscriber, or constitute a waiver of
any provision of the Transaction Documents (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith and any other agreement to which the Subscriber may be
parties to, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  Except as set forth herein,
the Subscriber reserves all rights, remedies, powers, or privileges available
under the Transaction Documents and any other agreement to which the Subscriber
may be parties to, at law or otherwise.  This Waiver shall not constitute a
novation or satisfaction and accord of the Transaction Documents or any other
document, instrument and/or agreement executed or delivered in connection
therewith and any other agreement to which the Subscriber may be a party to.




(Signatures to follow)





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the undersigned Subscribers have caused this
Amendment and Consent Agreement to be executed as of the date first written
above.




“COMPANY”







MEDL MOBILE HOLDINGS, INC.







_______________________________

By: Andrew Maltin

Title: Chief Executive Officer







“SUBSCRIBER”







ALPHA CAPITAL ANSTALT







_______________________________

By:

Title:








4


